DETAILED ACTION
Election/Restrictions
Claim 30 is allowable. The restriction requirement among figures 4, 5 and 6, as set forth in the Office action mailed on 3/25/2021 , has been reconsidered in view of the allowability of claims 30-34 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/25/2021 is withdrawn.  Claim 32, directed to Figure 6 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 16 recites “A ceramic matrix composite (CMC) heat shield for a combustor assembly, the CMC heat shield comprising:” in the preamble, and positively recites the combustor in the body of the claim.  This makes it unclear whether the combustor is part of the claims, because the preamble is limited only to the heat shield, rendering the claim vague and indefinite.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vetters 2015/0354820 in view of Duval 8,756,935.
	In regards to Independent Claim 16, Vetters teaches a heat shield (heat shield in figure 2 below) for a combustor assembly (10), the heat shield comprising: an annular body (forward end of annular combustor, paragraph [0006]), the body defining a plurality of heat shield apertures (holes through which fuel nozzles 47 pass), the body having an inner perimeter (inner perimeter in figure 2 below), an outer perimeter (outer perimeter in figure 2 below), a forward surface (forward surface in figure 2 below), and an aft surface (aft surface in figure 2 below); an inner wing extending axially aft and circumferentially along the inner perimeter of the body (inner wing in figure 2 below in contact with liner 61); and an outer wing extending axially aft and circumferentially along the outer perimeter of the body (outer wing in figure 2 below in contact 

    PNG
    media_image1.png
    494
    368
    media_image1.png
    Greyscale

Figure 2 of Vetters
Dependent Claim 23, Vetters in view of Duval teaches the invention as claimed and discussed above, and Vetters further teaches that the aft surface defines an interface surface adjacent each heat shield aperture of the plurality of heat shield apertures (aft surface in figure 2 above closest to 47 comprises a surface that can interface with other structures, where it is not claimed that the surface is in contact with another surface).
Regarding Dependent Claim 24, Vetters in view of Duval teaches the invention as claimed and discussed above, and Vetters further teaches that each heat shield aperture is configured to receive a collar, each collar defines an interface surface, and the interface surface of the collar contacts the interface surface of each heat shield aperture (each aperture through which 47 passes is capable of receiving a collar in figure 2 above, where the collar is not positively recited and is not part of the claimed heat shield).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetters in view of Duval as applied to claim 16 above, and further in view of Davenport 2015/0052901.
	Regarding Dependent Claim 17, Vetters in view of Duval teaches the invention as claimed and discussed above.  However, Vetters in view of Duval does not teach that heat shield includes radial segments with a plurality of heat shield apertures for each segment.  Davenport teaches using a heat shield with segments (32”), wherein each segment (32”) includes two apertures (38, as shown in figure 3A).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to divide the heat shield of Vetters in view of Duval into a plurality of segments, as taught by Davenport, in order provide a thermally decoupled combustor arrangement (paragraph [0017]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetters in view of Duval as applied to claim 16 above, and further in view of Halila 5,291,733.
Regarding Dependent Claim 18, Vetters in view of Duval teaches the invention as claimed and discussed above.  However, Vetters in view of Duval does not teach that the heat shield is segmented into an outer and inner heat shield ring, each comprising a plurality of .
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vetters in view of Duval as applied to claim 16 above, and further in view of Papple 2015/0362191.
Regarding Dependent Claims 19-21, Vetters in view of Duval teaches the invention as claimed and discussed above.  However, Vetters in view of Duval does not teach that the heat shield comprises a plurality of slots extending in both the radial and circumferential direction.  Papple teaches using a heat shield (40) with a plurality of slots (61 in figure 4) extending in both the radial and circumferential direction (slots 61 extends about each opening 52, such that some slots extend in a least partially the circumferential direction, and some slots extend at least partially in the radial direction).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the combustor heat shield of Vetters in view of Duval to have a plurality of slots, as taught by Papple, in order to provide a cooling film over the surface of the heat shield (paragraph [0021]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vetters in view of Duval as applied to claim 16 above, and further in view of Howell 5,117,637.
Regarding Dependent Claims 22, Vetters in view of Duval teaches the invention as claimed and discussed above, and Vetters further teaches a rim at each heat shield aperture (rim of opening through which fuel nozzle 47 passes in figure 2 above).  However, Vetters in view of Duval does not teach that each rim has a generally conical shape.  Howell teaches using a conical shape at the rim of a heat shield aperture (168 is conical shaped as shown in figure 8).  It would have been obvious to one of ordinary skill in the art at the time of invention to .
Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vetters in view of Duval as applied to claim 16 above, and further in view of Papple and Halila 5,291,733.
Regarding Dependent Claims 25 and 29, Vetters in view of Duval teaches the invention as claimed and discussed above.  However, Vetters in view of Duval does not teach that the heat shield comprises an inner and outer ring, or that each ring comprises a plurality of slots.  Halila teaches using a combustor with inner and outer sets of heat shields (94 and 58, such that heat shield apertures are spaced radially and circumferentially) for inner and outer nozzles (90 and 54).  Papple teaches using a heat shield (40) with a plurality of slots (61 in figure 4) extending in both the radial and circumferential direction (slots 61 extends about each opening 52, such that some slots extend in a least partially the circumferential direction, and some slots extend at least partially in the radial direction).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the combustor heat shield of Vetters in view of Duval to have inner and outer fuel nozzles and heat shield rings, as taught by Halila, and to have a plurality of slots, as taught by Papple, in order to provide pilot and main fuels to the combustor for different modes of operation (Col. 10, ll. 3-9 of Halila) and to provide a cooling film over the surface of the heat shield (paragraph [0021] of Papple).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vetters in view of Duval as applied to claim 16 above, and further in view of Stastny 2008/0092546.
Regarding Dependent Claims 26-28, Vetters in view of Duval teaches the invention as claimed and discussed above.  However, Vetters in view of Duval does not teach first and second raised areas on the aft and forward surface that define interface surfaces.  Stastny teaches a heat shield (28) with first (36) and second (60) raised surfaces that define an interface surface (able to interface with components 42 and 26 respectively in figure 2).  It would have .

Allowable Subject Matter
Claims 30-35 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741